IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                          Assigned on Briefs October 14, 2011

    IN RE ESTATE OF BENJAMIN M. BATES AND ESTATE OF PEARL
                           BATES

                 Appeal from the Chancery Court for Warren County
                    No. 2461P, 2462P    Larry B. Stanley, Judge


                No. M2011-01064-COA-R3-CV - Filed January 5, 2012


This appeal arises from a claim filed against two decedents’ estates to recover the value of
improvements made to real estate since 2000. The claimant is one of nine children of the
decedents, husband and wife, who died in 1959 and 1962, respectively. The court granted
the appellee’s claim for the value of improvements made since 2000 to the decedents’ former
home place. Because the decedents died intestate, their real property immediately vested in
their heirs in 1962. Therefore, the real estate the claimant improved beginning in 2000 was
not owned by either decedent at that time or thereafter; thus, the award of a claim against the
estates of these two decedents is a nullity. Accordingly, the judgment is vacated and the case
is remanded.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Vacated
                                   and Remanded

A NDY D. B ENNETT, J., delivered the opinion of the Court, in which P ATRICIA J. C OTTRELL,
P.J., M.S., and R ICHARD H. D INKINS, J., joined.

Mark Freeman, Nashville, Tennessee, for the appellant, Mary E. Ivy.

William D. Mitchell and Frank D. Farrar, Sparta, Tennessee, for the appellee, James L.
Bates.

Richard A. Dorris, McMinnville, Tennessee, for the respondents, Estate of Benjamin M.
Bates and Estate of Pearl Bates.
                                                 OPINION

                              F ACTUAL AND P ROCEDURAL B ACKGROUND

       The decedents, Benjamin Bates and Pearl Bates, died intestate in 1959 and 1962,
respectively. They had nine children, and the only two surviving are appellee James Bates
(“Mr. Bates”) and his sister, appellant Mary Ivy (“Ms. Ivy”). At the time of their deaths, both
decedents resided at 315 Beersheba Street, McMinnville, Tennessee.

        On June 18, 2010, nearly half a century after his last living parent died, Mr. Bates
filed two petitions for probate of estate and for granting of letters of administration, one for
each of the decedents. Upon the petitions, the Warren County Clerk and Master appointed
Mr. Bates as administrator of his parents’ estates. On August 16, 2010, Mr. Bates filed an
itemized $201,238.00 claim in the Warren County Probate Court against the decedents’
estates for money he spent beginning in the year 2000 on the McMinnville property. Mr.
Bates’s claimed expenses included renovations, upkeep, liability insurance, and yearly taxes
on the property.

       On September 29, 2010, the court granted the personal representative’s motion for
publication and the Clerk and Master issued notice that the decedents’ estates were being
probated. On November 10, 2010, an administrator ad litem was appointed to defend both
estates. After a hearing1 in which Mr. Bates testified and presented accountings, photos, and
receipts regarding the McMinnville property, the court entered its February 25, 2011 order
approving and affirming Mr. Bates’s $201,238.00 claim.

        On March 21, 2011, Ms. Ivy filed an exception to Mr. Bates’s claim against their
parents’ estates, asserting that the statute of limitations for Mr. Bates’s claim against the
estates had run and that when their other siblings were alive, there was no agreement among
them to reimburse Mr. Bates for improvements he made on their parents’ McMinnville
property. Upon Mr. Bates’s motion, the court dismissed Ms. Ivy’s exception to the claim on
April 14, 2011, finding that it was filed beyond the Tennessee Code Annotated § 30-2-314
statutory period.2



        1
            The record contains no transcript of any hearings.
        2
          Tennessee Code Annotated § 30-2-314(a) provides: Until thirty (30) days after the expiration of
four (4) months from the date of the notice to creditors given as provided in § 30-2-306(b), the personal
representative, or any party interested in the estate either as creditor, distributee, heir or otherwise, may
except to the claim by filing written exceptions in triplicate with the clerk of the court in which the estate
is being administered.

                                                     -2-
      Ms. Ivy appeals on the issue of whether the court erred in granting Mr. Bates’s
$201,238.00 claim against the decedents’ estates.

                                                A NALYSIS

        Mr. Bates filed two separate petitions on June 18, 2010, to probate the estate of each
decedent. Each petition states that “[t]his Estate is being probated primarily to establish
ownership and heirship of the [McMinnville property].” However, the record reveals that
the real purpose, indeed sole purpose, for filing the petitions was to establish a vehicle by
which Mr. Bates could assert a claim to recover the value of improvements he allegedly made
to his parents’ former home place. The fallacy with this procedure is that neither of the
decedents owned the real estate at issue in 2000 or thereafter. Thus, neither decedent’s estate
is liable for any of the claims asserted by James Bates for improving this property.

       Tennessee Code Annotated § 31-2-103 provides that the real property of an intestate
decedent shall vest in the heirs immediately upon the death of the decedent.3 It follows that
upon the death of Benjamin Bates in 1959 and Pearl Bates in 1962, all of their real property,
including the McMinnville property at issue, immediately vested in the heirs. Those heirs
would have included James Bates, his sister Ms. Ivy, the other siblings who survived their
parents’ deaths, and the issue of any deceased siblings. See Tenn. Code Ann. § 31-2-
104(b)(1).

       Accordingly, the McMinnville property at issue here was not an asset of Benjamin
Bates or Pearl Bates in 2000 or thereafter, and thus their estates are not subject to creditors’
claims pertaining to that property. Therefore, we conclude that the award of $201,238.00 in
favor of James Bates against the estates of Benjamin and Pearl Bates is a nullity and must be
vacated. This case is remanded for further proceedings consistent with this opinion.




        3
         The real property would have been subject to the claims of creditors in 1959 and 1962, respectively,
had the personal property been insufficient to satisfy such claims. See Clay v. Hall, 597 S.W.2d 737, 738
(Tenn. Ct. App. 1980). The record does not indicate that any timely claims were filed; thus the property
passed to the heirs.

                                                    -3-
                                     C ONCLUSION

       The judgment of the chancery court is vacated and the case is remanded. Costs of
appeal are assessed against James Bates.


                                                   ______________________________
                                                        ANDY D. BENNETT, JUDGE




                                          -4-